           Case 1:19-cr-00561-LAP Document 157 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- x

United States of America,

                 - against -                                             19-CR-561 (LAP)
                                                                         11-CV-691 (LAK)
Steven Donziger,

                                   Defendant.

-------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that, upon the accompanying Declaration of Attorney Andrew

J. Frisch, dated September 2, 2020, the undersigned hereby moves this Court for entry of an Order

vacating the Court’s Order of August 28, 2020 (Docket No. 149) directing the undersigned to appear as

counsel to defendant Steven Donziger in this case at his trial scheduled to begin on September 9, 2020.

                 A proposed Order granting this motion is attached hereto as Exhibit A.

                 No prior application for the relief requested herein has been made.

Dated: September 2, 2020
       Jersey City, New Jersey

                                            Respectfully submitted,

                                            /s/ Andrew J. Frisch
                                            Andrew J. Frisch
                                            26 Broadway
                                            New York, New York 10004
                                            (212) 344-5400
         Case 1:19-cr-00561-LAP Document 157 Filed 09/02/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that on September 2, 2020, I caused a true and correct
copy of the foregoing Notice of Motion for entry of an Order vacating the Court’s Order of
August 28, 2020 (Docket No. 149), and an unredacted version of the supporting Declaration of
Attorney Andrew J. Frisch, dated September 2, 2020, to be served via email on Lauren Regan,
counsel to Steven Donziger, at her email address LRegan@cldc.org.

                                     /s/ Harlan Protass
                                     Harlan Protass
